



COURT OF APPEAL FOR ONTARIO

CITATION:
Indcondo Building
    Corporation v. Sloan, 2012 ONCA 83

DATE: 20120207

DOCKET: M40879 (C54391)

Armstrong J.A. (In Chambers)

BETWEEN

Indcondo Building Corporation

Plaintiff/Appellant

and

Valerie
    Frances Sloan, David Robin Sloan
and
Cave Hill Properties Ltd.

Defendants/Respondents

Philip P. Healey, for the appellant

P. James Zibarras and Trung Nguyen, for the respondents

Heard: February 2, 2012

[1]

The respondents seek an order requiring the law
    firm for the appellant to pay into court $300,000 as security for costs of the
    action, which was dismissed as an abuse of process, and also to pay into court
    $75,000 as security for costs
of
the appeal.

[2]

It is accepted that the appellant corporation
    and its principal, Mr. DiPaola, are impecunious and were so found by OConnor
    A.C.J.O. in a previous motion for security for costs on June 22, 2010.  It is also clear that the appellant has
    insufficient assets in Ontario to pay the costs below and the costs of the
    appeal.

[3]

The respondents take the position that the
    appeal is frivolous and vexatious and that they would ordinarily be entitled to
    an order for security for costs payable by the appellant pursuant to rule 61.06(1)
    of the
Rules of Civil Procedure
.

[4]

In the circumstances here, it is not necessary
    for me to find that the appeal is or is not frivolous and vexatious to dispose
    of the motion.  The respondents do not
    seek an order against the appellant but against the appellants law firm, which
    was retained on a contingency basis.

[5]

The respondents argue that lawyers who act on a
    contingency basis and who have accepted the risk of bearing the plaintiffs
    costs of litigation should be treated no differently than the plaintiff would
    be treated when it comes to the costs obligations to a successful defendant.

[6]

With respect, I disagree.  The issue does not appear to have been previously
    addressed by this court.
Counsel were
unable to cite any authority from this court on
    point.  However, the issue was addressed
    squarely by Nordheimer J. of the Superior Court of Justice in
Intellibox Concepts Inc. v.
    Intermec Technologies Canada Ltd.
(2005), 14 C.P.C. (6th) 339 at
    para. 12:

As I have noted, the logical extension of ordering security for
    costs to be posted by an impecunious corporate plaintiff by reason of the fact
    that its solicitors are operating on a contingency fee basis is, in effect, to
    require those solicitors to provide the security.  Solicitors who make legal services available
    based on contingency fee arrangements with clients, who could not otherwise
    afford to litigate a claim, assume the risk that they may not be paid for their
    work unless a favourable result is achieved.  To require those solicitors to assume the additional burden of posting
    security for costs, with the concomitant risk of losing those funds (in
    addition to going unpaid for their own services), would impose a significant
    disincentive to contingency fee arrangements and would run contrary to the very
    rationale by which they are permitted.  In my view, it would be incongruous to interpret the
Rules of Civil
    Procedure
in such a fashion.

[7]

I agree with Nordheimer J.  In my view, as a matter of principle, the
    lawyer who acts on a contingency fee basis is already carrying the significant
    risk of not being paid and, as in this case, being stuck with the costs of
    paying the disbursements.  To add the
    additional burden of posting security for costs would no doubt have a chilling
    effect on those lawyers who might otherwise make their services available on a
    contingency basis  thus creating another problem for access to justice.

[8]

While I have said what I believe the governing
    principle is
,
it may be that in some future case, a
    basis will be established upon which such an order is justified.  That said
,
I do not
    see this as such a case.

[9]

In the result, the motion is dismissed without
    costs.

Robert P. Armstrong J.A.


